TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 21, 2018



                                    NO. 03-17-00495-CR


                                 Allen Townsend, Appellant

                                               v.

                                 The State of Texas, Appellee


           APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.